



Debt Repayment Agreement
American DG Energy, a Delaware corporation located at 45 First Avenue, Waltham,
MA 02451, (the “Company”), and Trifon and Despina Pantopoulou Natsis (the “Debt
Holders”) (hereinafter referred to jointly as the “Parties”), entered into a
convertible debt agreement executed on August 9, 2016 (the “Debt Agreement”) for
the debt amount of $3,416,681.00 (the “Debt”).


WHEREAS, the Company wishes to repay the Debt to the Debt Holders and the Debt
Holders desire cash;


THEREFORE, the Parties agree to the following:
1.
The Debt Holders accept from the Company the amount of $3,058,943 on December
23, 2016 as full repayment of the Debt. The Debt Holders acknowledge and agree
that with the repayment of $3,058,943 from the Company on December 23, 2016,
that the Company has repaid the Debt in full and the Company no longer has any
outstanding debt or obligations to the Debt Holders.



Entire Agreement: This Debt Repayment Agreement (the “Agreement”) constitutes
the sole and entire agreement between the Parties with respect to the subject
matter of this Agreement, and supersedes all prior and contemporaneous
understandings, agreements, representations, and warranties, both written and
oral, with respect to the subject matter.


Counterparts: This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.


Debt Holders                         American DG Energy Inc.
Signed By:________________                Signed By:_________________
Name:                             Name:
Title:                             Title:







